       Case 5:20-cv-00221-PRL Document 23 Filed 04/16/21 Page 1 of 2 PageID 781




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

  LISA M HUGAR,

          Plaintiff,

  v.                                                                  Case No: 5:20-cv-221-PRL

  COMMISSIONER OF SOCIAL
  SECURITY,

          Defendant.


                                              ORDER

        This matter is before the undersigned on the Commissioner’s Unopposed Motion for

Entry of Judgment with Remand in which Defendant requests the Court to remand this case so

that the Commissioner can take further administrative action. (Doc. 22).

        Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a rehearing.

Shalala v. Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop the record

constitutes sufficient grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th Cir. 1984),

appeal after remand 613 F. Supp. 722 (E.D. Mo. 1985), judgment aff’d in part, rev’d in part,

784 F.2d 864 (8th Cir. 1986). On remand under sentence four, the ALJ should review the case

on a complete record, including any new material evidence. Diorio v. Heckler, 721 F.2d 726,

729 (11th Cir. 1983) (finding that it was necessary for the ALJ on remand to consider

psychiatric report tendered to Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n. 1

(11th Cir. 1984) (holding that the ALJ should consider on remand the need for an orthopedic

evaluation).
      Case 5:20-cv-00221-PRL Document 23 Filed 04/16/21 Page 2 of 2 PageID 782




       Upon review of the record and filings, I agree with the parties that it is appropriate to

remand this matter to the Commissioner. Accordingly, it is ORDERED:

       1. The Commissioner’s Motion (Doc. 22) is GRANTED and this action is

  REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)1 to the

  Commissioner for the following reason:

         Upon remand, the Appeals Council will remand the case to an Administrative Law
         Judge with instructions to consider the medical evidence upon which the comparison
         point decision was based and compare it with the subsequent medical evidence in
         accordance with 20 C.F.R. § 404.1594; offer Plaintiff the opportunity for a
         supplemental hearing; and issue a new decision.

       2. The Clerk is directed to enter judgment accordingly and close the file.

         DONE and ORDERED in Ocala, Florida on April 16, 2021.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




  1 Remand pursuant to sentence four of § 405(g) makes the Plaintiff a prevailing party for
  purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, and terminates this Court's
  jurisdiction over this matter. Shalala v. Schaefer, 509 U.S. 292 (1993).

                                                  -2-
